IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 503 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ALEXANDER TOWNSEND,           :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.